Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 40-49 and 64-70 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references include KUNDU (USPGPUB 2017/0292657) and NGUYEN et al. (USPGPUB 2019/0177630).
KUNDU teaches a PI copolymer that has the following formula: 

    PNG
    media_image1.png
    302
    287
    media_image1.png
    Greyscale

wherein R1 includes C9-C50 alkyl and n = 2-200 linear.  R1 is further taught to include smaller ranges of C20-C30 and C25-C50.
However, KUNDU does not teach a PI copolymer that includes at least 2 different alkylphenol monomers.  

NGUYEN et al. teach phenol aldehydes asphaltene inhibitors with the following formula: 

    PNG
    media_image2.png
    372
    566
    media_image2.png
    Greyscale

wherein R5 is C7-C20 linear or branched alkyl, R6 is hydrogen or a linear or branched alkyl C1-C6 different from R5. n:m is from about 4:1 to 1:4.
NGUYEN et al. teach alkyl substituents R5 and R6 that are outside the ranges claimed and one of ordinary skill in the art would not expect the same properties for the copolymers claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771